Title: To Thomas Jefferson from James Fenner, 14 February 1807
From: Fenner, James
To: Jefferson, Thomas


                        
                            Feby. 14th 07.
                        
                        Mr. Fenner has the honour of acknowledging the politeness of Mr. Jefferson, in the invitation which he has
                            this Morning received, of dineing with him—
                        Mr. Fenner begs Mr. Jefferson to believe, that he has not that estimation of himself which will justify the
                            opinion, that any omission of the President, in his attention to him, could be intentional.
                        The explanation which has been given is perfectly satisfactory; and with this assurance Mr. Fenner hopes that
                            Mr. Jefferson will not “remain dissatisfied with himself,” from a circumstance which makes no impression on Mr. Fenner.
                        Mr. Fenner must add, that such are his engagements, that he cannot have the honour of dining with Mr.
                            Jefferson.
                    